DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pg. 7 lines 6-10, filed 4/19/21, with respect to claim 14 objections have been fully considered and are persuasive.  The objection of claim 14 has been withdrawn. 
Applicant’s arguments, see pg.7 lines 19-pg.8 line 2, filed 4/19/21, with respect to claim 10 have been fully considered and are persuasive.  The rejection of claim 10 has been withdrawn. 
Applicant’s arguments, see pg.8 lines 3-16, filed 4/19/21, with respect to the rejection(s) of claim(s) 1-15 under U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Perry (U.S. Pub No. 20100125239) in view of Stewart (U.S. Pub No. 20130030430).
Applicant’s arguments, see pg.8 line 17-pg.9 line 6, filed 4/19/21, with respect to the rejection(s) of claim(s) 16-18 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Perry (U.S. Pub No. 20100125239) in view of Caplan (U.S. Pub No. 20150148738) and further in view of Stewart (U.S. Pub No. 20130030430).
Applicant’s arguments, see pg.9 lines 7-18, filed 4/19/21, with respect to the rejection(s) of claim(s) 20 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Caplan (U.S. Pub No. 20150148738) in view of Stewart (U.S. Pub No. 20130030430) and further in view of Atansoka (U.S. Pub No. 20110196347).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perry (U.S. Pub No. 20100125239) in view of Stewart (U.S. Pub No. 20130030430).
Regarding claim 1, Perry discloses a system (10) for regulating glucose levels (this limitation is functional: Perry has the capability of delivering drugs to regulate GI), comprising: a catheter (12, 14) having an expandable or inflatable portion (20)(Fig.2)([0067]); one or more electrodes (34) disposed on the expandable or inflatable portion (20) of the catheter (12, 14), wherein the one or more electrodes (34) are configured to deliver energy to a patient's gastrointestinal tract (this limitation is functional; see par [0068], [0071], electrodes 34 deliver energy, the Perry device is insertable and therefore capable of delivering to the GI tract) ; and a drug delivery mechanism (35) for configured to deliver a drug therapy subsequent to energy delivery by the one or more electrodes (34)([0072]). However, Perry fails to disclose one or more electrodes are configured to deliver an amount of athermal 6energy sufficient to ablate tissue of a patient's gastrointestinal tract.  Stewart discloses a medical system. Stewart 
Regarding claim 2, the modified device of Perry discloses wherein the drug delivery mechanism (35) includes a drug- coated balloon (20)([0072]-coating coupled to balloon).
Regarding claim 3, the modified device of Perry discloses wherein energy is deliverable by electroporation ([0114]- electrically mediated drug transport mechanisms, includes electroporation).
Regarding claim 4, the modified device of Perry discloses wherein the drug therapy includes a growth inhibitor, cell cycle regulatory proteins/molecules, cyclin-dependent kinases, cell cycle inhibitors, cell regeneration inhibitor agents, or simulants of growth inhibitors, or combinations thereof. Drug therapy is functionally recited not structurally recited and the system is capable of delivering these drugs to the GI tract.
Regarding claim 5, the modified device of Perry discloses wherein the growth inhibitors include extracellular proteins, growth receptors, growth factors, transcriptional factors, cell adhesion molecules, cell signaling molecules, cytokines and chemokines, sulfate proteoglycans, chondroitin sulfate proteoglycans, enzymes, arginase, 13-
Regarding claim 6, the modified device of Perry discloses wherein extracellular proteins include laminin, fibronectin, tenascin, fibrinogen, or fibrin, or combinations thereof. Extracellular proteins is functionally recited not structurally recited and the system is capable of delivering these proteins to the GI tract.
Regarding claim 7, the modified device of Perry discloses wherein the growth inhibitors include growth receptors including tyrosine kinase receptors (e.g., TrkA, TrkB, and/or TrkC), common neurotrophic receptor (e.g., P75NTR), ErbB receptors, or fibroblast growth factor receptors, or combinations thereof. Growth inhibitors is functionally recited not structurally recited and the system is capable of delivering these inhibitors to the GI tract.
Regarding claim 8, the modified device of Perry discloses wherein the growth factors include transforming growth factor alpha (TGF-a), epidermal growth factor (EGF), transforming growth factor beta (TGF-P), insulin-like growth factor (IGF), colony-stimulating factor (CSF), fibroblast growth factor (FGF), trefoil factor (TFF), hepatocyte growth factor (HGF), Glucagon-like peptide (GLP-2), or growth hormone (GH), or combinations thereof. Growth factors is functionally recited not structurally recited and the system is capable of delivering these factors to the GI tract.
Regarding claim 9, the modified device of Perry discloses transcriptional factors include the Hedgehog family, Forkhead Box (FOX) factors, Homeobox (HOX) genes, ParaHox genes, GATA transcription factors, canonical Wnt/0-catenin signaling, 
Regarding claim 10, the modified device of Perry discloses wherein the cell adhesion molecules (CAM) include N- CAM, Ng-CAM/L1, or N-cadherin or L2-HWk-1, or combinations thereof; wherein the cell signaling molecules include Ras, Phosphotidyl Inositol 3-kinase, Phospholipase c-gamma 1, mitogen activated phosphor kinase, protein kinase A, Jaks/STATs signaling molecules, or combinations thereof; and wherein the kinase inhibitors include staurosporine, H 89, dihydrochloride, cAMPS-Rp, triethylammonium salt, KT 5720, wortmannin, LY294002, 1C486068, 187114, GDC-0941, Gefitinib, Erlotinib, Lapatinib, AZ623, K252a, KT-5555, Cyclotraxin-B, Lestaurtinib, Tofacitinib, Ruxolitinib, SB1518, CYT387, LY3009104, TG101348, WP-1034, PD173074, or SPRY4, or combinations thereof. CAM, cell signaling molecules and kinase inhibitors is functionally recited not structurally recited and the system is capable of delivering these drugs to the GI tract.
Regarding claim 11, the modified device of Perry discloses wherein the cytokines and chemokines include transforming growth factor-a, epidermal growth factor, interleukin-1 , or interferon-y, or combinations thereof. Cytokines and chemokines is functionally recited not structurally recited and the system is capable of delivering these drugs to the GI tract.
Regarding claim 12, the modified device of Perry discloses wherein the sulfate proteoglycans include keratin sulfate proteoglycans, and wherein the chondroitin sulfate proteoglycans include neurocan, brevican, versican, phosphacan, aggrecan, or NG2, or 
Regarding claim 13, the modified device of Perry discloses wherein the enzymes include targeting enzymes including Arginase I, Chondroitinase ABC, 13-secretase BACE1, urokinase-type plasminogen activator, or tissue-type plasminogen activator, or combinations thereof;  29Attorney Docket No. 8150.0507 wherein Arginase I includes an N-hydroxy-L-arginine, or 2(S)-amino-6-boronohexonic acid, or combinations thereof; wherein 13-secretase includes N-Benzyloxycarbonyl-Val-Leu-leucinal, H-Glu-Val-Asn- Statine-Val-Ala-Glu-Phe-NH2, or H-Lys-Thr-Glu-Glu-Ile-Ser-Glu-Val-Asn-Stat-Val-Ala-Glu- Phe-OH, or combinations thereof; and wherein the urokinase-type and tissue-type plasminogen activators include serpin E1, Tiplaxtinin, or plasminogen activator.  Enzymes is functionally recited not structurally recited and the system is capable of delivering these enzymes to the GI tract.
Regarding claim 14, the modified device of Perry discloses wherein the cell cycle regulatory proteins/molecules include Cyclin A, Cyclin D, Cyclin E, or Cyclin B, or combinations thereof; wherein the cyclin-dependent kinases include Cdkl, Cdk2, Cdk3, Cdk4, or Cdk6, or combinations thereof; wherein the cell cycle inhibitors include p21, p27, or p57, or combinations thereof; wherein the cell regeneration inhibitor agents include paclitaxel, dual phosphate and tensin homolog (PTEN), or SCOS3, or combinations thereof; and wherein simulants of growth inhibitors include INK4a/ARF families including p16 and p14. Cell cycle regulatory proteins, cyclin-dependent kinases, cell cycle inhibitors, cell regeneration inhibitor agents and simulants is functionally 
Regarding claim 15, the modified device of Perry discloses wherein the one or more electrodes (34) are configured to deliver an amount of energy sufficient to ablate tissue of the patient's gastrointestinal tract ([0083]-ablate diseased tissue), and the drug therapy (35) is deliverable in an amount sufficient to inhibit subsequent cell growth of the tissue ([0072]).
Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perry (U.S. Pub No. 20100125239) in view of Caplan (U.S. Pub No 20150148738) and further in view of Stewart (U.S. Pub No. 20130030430).
Regarding claim 16, Perry discloses A method for regulating glucose levels, comprising: inserting a catheter (12, 14) into a patient ([0067]); expanding or inflating a portion (20) of the catheter (12, 14) in the body, the expandable or inflatable portion (20) of the catheter (12, 14) including one or more electrodes (34)([0068]);  30Attorney Docket No. 8150.0507applying energy to the patient via the one or more electrodes ([0068], [0083]); and delivering a drug therapy (35) to the patient ([0072]). However, Perry fails to disclose the catheter inserted into the gastrointestinal tract, positioning the catheter in a duodenum of the patient's gastrointestinal tract, the inflating portion of the catheter being expanded in the duodenum and applying athermal energy to ablate the tissue of the duodenum. Caplan discloses a device for ablating target tissue. Caplan discloses catheter with an inflatable portion (130), one or more electrodes disposed on the inflatable portion (130) and wherein the one or more electrodes are configured to deliver energy to a patient's gastrointestinal tract and wherein the target tissue includes the duodenum ([0086], 
	Regarding claim 17, modified Perry discloses wherein the drug therapy (35) is delivered by a drug-coated balloon (20)([0072]-coating coupled to balloon).
	Regarding claim 18, since Perry has been modified with Caplan it would be obvious wherein the application of the energy and delivery of the drug therapy alters how the patient's body regulates glucose levels ([0086]). Since the target tissue (duodenal tissue) is treated it regulates diabetes and insulin which in turn regulates glucose levels.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perry (U.S. Pub No. 20100125239) in view of Caplan (U.S. Pub No 20150148738) in view of .
Regarding claim 19, the modified device of Perry discloses a drug delivery mechanism (35) for delivering drug therapy ([0072]). However, the modified device of Perry fails to disclose wherein the drug therapy includes a growth inhibitor, cell cycle regulatory proteins/molecules, cyclin-dependent kinases, cell cycle inhibitors, cell regeneration inhibitor agents, or simulants of growth inhibitors, or combinations thereof. Atansoska discloses therapeautic agent releasing medical devices. Atansoska discloses drug therapy that includes growth inhibitors ([0052]). It would be obvious to one of ordinary skill in the art to modify the drug therapy of modified Perry to include the growth inhibitor of Atansoska. This shows how a wide variety of therapeutic agents can be employed ([0051]).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caplan (U.S. Pub No 20150148738) in view of Stewart (U.S. Pub No. 20130030430) and further in view of Atansoska (U.S. Pub No. 20110196347).
Regarding claim 20, Caplan discloses a method of treating diabetes, comprising: applying energy to a duodenum of a patient to ablate tissue of the duodenum ([0085]- energy delivered, [0086]-target tissue is duodenum, [0148]-ablative energy delivered); and delivering a drug therapy (148) to the ablated tissue of the duodenum ([0086] target tissue is duodenum, [0149]-drug delivery element). However, Caplan fails to disclose applying electroporation energy and wherein the drug therapy includes a growth inhibitor, cell cycle regulatory proteins/molecules, cyclin-dependent kinases, cell cycle inhibitors, cell regeneration inhibitor agents, or simulants of growth inhibitors, or  However, Caplan in view of Stewart fails to disclose wherein the drug therapy includes a growth inhibitor, cell cycle regulatory proteins/molecules, cyclin-dependent kinases, cell cycle inhibitors, cell regeneration inhibitor agents, or simulants of growth inhibitors, or combinations thereof. Atansoska discloses therapeautic agent releasing medical devices. Atansoska discloses drug therapy that includes growth inhibitors ([0052]). It would be obvious to one of ordinary skill in the art to modify the drug therapy of modified Caplan to include the growth inhibitor of Atansoska. This shows how a wide variety of therapeutic agents can be employed ([0051]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MOORE whose telephone number is (571)270-5595.  The examiner can normally be reached on Mon-Fri 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/D.M./Examiner, Art Unit 3783                                                                                                                                                                                                        /THEODORE J STIGELL/Primary Examiner, Art Unit 3783